Citation Nr: 1203726	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  07-18 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for nummular eczematous dermatitis since March 6, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active military service in the United States Air Force from May 1985 to August 2005. 

This matter comes to the Board of Veterans' Appeals  (Board) from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for recurrent pruritic rash, buttocks, with a 0 percent evaluation effective September 1, 2005.  

In an April 2007 decision, the RO increased the Veteran's rating for dermatitis to 10 percent disabling from March 6, 2006 to March 6, 2007.  In a September 2010 decision the Board denied entitlement to a compensable evaluation prior to December 1, 2005, and granted the Veteran a 10 percent rating, but no higher, from December 1, 2005 to March 6, 2006.  In its September 2010 decision the Board also noted that the Veteran expressed satisfaction with, and did not appeal, his assigned rating from March 6, 2006 to March 6, 2007, and remanded the Veteran's claim of entitlement to an initial compensable evaluation after March 6, 2007, to the RO, via the Appeals Management Center (AMC), in Washington, DC, for additional development.  The Board's September 2010 decision is final.  See 38 C.F.R. § 20.1100.  

In a September 2011 rating decision the AMC granted the Veteran a 10 percent rating for his dermatitis, effective March 6, 2007.  Therefore, the only issue remaining before the Board is whether the Veteran is entitled to an initial evaluation in excess of 10 percent for dermatitis after March 6, 2007.  

In October 2011, the Veteran submitted additional evidence to the Board, along with a waiver of consideration by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 10 percent for nummular eczematous dermatitis since March 6, 2007.

In October 2011, the Veteran submitted a photocopy of a June 2011 VA prescription from the VA Medical Center (VAMC) in Denver, Colorado, indicating that he is being prescribed a corticosteroid cream for his service connected dermatitis disability.  This indicates some form of ongoing VA treatment; no records of such have been associated with the claims file, and no VA decision indicates that VA treatment records have been considered.  All decisions and statements of the case refer to private treatment records, to include TriCare records.  The Veteran has not previously reported VA treatment.  

To ensure that VA has met its duty to assist the appellant in developing the evidence in support of his claim pursuant to 38 U.S.C.A. § 5103A, this case must be remanded so that VA can obtain any outstanding VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete treatment records from the VA medical center in Denver, CO, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

2.  Thereafter, if necessary, any additional development deemed appropriate should be accomplished.  The claim should then be readjudicated.  If the claim remains denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal and allow an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


